                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 
 FELIPE CIRNE DE LOS SANTOS,

                            Plaintiff,

                             -against-                                   1:21-cv-1577-MKV

 94 CORNER CAFE CORP., MOHINDER SINGH,                                         ORDER
 BALWINDER SINGH, PARMAJIT KAUR, and KADRA
 ZARWI,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On June 29, 2021, the Court received a letter from Defendant Mohinder Singh requesting

that this case be dismissed. [ECF No. 12.] The Court has also received Plaintiff’s letter dated July

2, 2021. [ECF No. 13.]

       The Court construes Defendant Mohinder Singh’s letter as a pre-motion letter requesting a

conference in connection with a contemplated motion to dismiss. The letter uses the plural first-

person pronoun “we” but does not explain on behalf of which other Defendants the letter was filed.

The Court cannot assume that the letter was filed on behalf of the other individual Defendants—

Balwinder Singh, Parmajit Kaur, and Kadra Zarwi. And because Defendant 94 Corner Cafe Corp.

is a corporation, it may not proceed pro se. In other words, Defendant 94 Corner Cafe Corp. may

appear in federal court only through licensed counsel. See, e.g., Grace v. Bank Leumi Tr. Co. of

N.Y., 443 F.3d 180, 187 (2d Cir. 2006).

       Accordingly, IT IS HEREBY ORDERED that Defendants Balwinder Singh, Parmajit

Kaur, and Kadra Zarwi shall appear and answer the Complaint on or before July 27, 2021.

       IT IS FURTHER ORDERED that Defendant 94 Corner Cafe Corp. shall retain counsel,

appear, and answer the Complaint on or before July 27, 2021.
       IT IS FURTHER ORDERED that the deadline for Plaintiff to respond to Defendant

Mohinder Singh’s pre-motion letter is adjourned sine die.

       IT IS FURTHER ORDERED that Plaintiff shall serve his letter [ECF No. 13] and this

Order, including the Pro Se Information Package and the Court’s Individual Practice Rules

attached below, on each Defendant on or before July 8, 2021, and file proof of service on or before

July 13, 2021.

       The Clerk of Court is respectfully requested to close docket entry 13.


SO ORDERED.
                                                            _____________________________
                                                            _ ______
                                                            __    ____________
                                                                             _ _____
                                                                             __   ____
                                                                                     ____
                                                                                        _ __
                                                                                          ____
                                                                                             ___
                                                                                             ___
Dated: July 6, 2021                                         MARY YKKAY
                                                                     AY VYSKOCIL
                                                                          VYS
                                                                           YSKOCI
                                                                           YS       CIIL
       New York, NY                                         United States
                                                                   Sta    District
                                                                    t tes Di strict Judge
                                                                           ist
                         ENCLOSED DOCUMENTS

   a copy of the order of service or order to answer and any other orders entered
    to date

   a copy of the Mediation Referral Order for Pro Se Employment Discrimination
    Cases, if one has been issued

   the individual practices of the district judge and magistrate judge assigned to
    your case

   Instructions for Litigants Who Do Not Have Attorneys, including:

        Notice Regarding Privacy and Public Access to Electronic Case Files
        a flyer about the free legal assistance clinic located in the Thurgood
           Marshall Courthouse (only in nonprisoner cases)

        a Motions guide
        a notice that the Pro Se Manual has been discontinued
        a Notice of Change of Address form to use if your contact information
           changes

        a handout explaining matters handled by magistrate judges and a
           consent form to complete if all parties agree to proceed for all purposes
           before the magistrate judge

   a form for you to complete if you consent to receive court filings electronically
    (only in nonprisoner cases)

   in social security cases only, a flyer about pro bono attorneys available through
    the New York County Lawyers’ Association

   USM-285 forms for you to complete so that the Marshals Service can serve
    certain defendants, and instructions on how to complete the forms (only for use
    if the judge has ordered you to submit 285 forms; follow the instructions in the
    order of service)

   one or more summonses (only if you have paid the fee in person or if the judge
    has ordered that a summons be issued to you)
                  United States District Court
                  Southern District of New York




    INSTRUCTIONS FOR LITIGANTS WHO DO NOT HAVE ATTORNEYS


    Case Name:

    Docket No.:

    District Judge Assigned:

    Magistrate Judge Assigned:

Your case has been assigned a docket number, a district judge, and a magistrate judge.
Everything that you send to the court concerning this case must be labeled with the
case name and docket number (including the initials of the district judge and any
magistrate judge before whom the case is pending) listed above. You must mail or
deliver any papers you file in your case to the Pro Se Intake Unit at 500 Pearl Street,
Room 200, New York, New York, 10007, or, if your case is pending in the White Plains
Courthouse, at 300 Quarropas Street, White Plains, NY 10601-4150. Do not send any
documents directly to a judge unless ordered to do so.

If your contact information changes, it is your responsibility to notify the court in
writing, even if you are incarcerated and transferred to another facility or released from
custody. Fill out the ANotice of Change of Address@ form included with this letter (or
write a letter asking for your address to be changed) and send it to the Pro Se Intake
Unit. It is not sufficient to send an envelope with a new return address or submit a letter
with a new address listed without asking for your address to be officially changed.
Your case could be dismissed if you do not notify the court of an address change.

Your case has been assigned to a district judge and a magistrate judge. The district
judge may handle all matters in your case or may “refer” your case to the magistrate
judge for certain pretrial issues. If you and all the other parties in your case agree to
have your case proceed before the magistrate judge for all purposes, including trial, your
case may proceed more quickly. A form for all parties to complete if they agree to have
the trial before a magistrate judge is enclosed. For more information, refer to the
handout “United States Magistrate Judges: Referrals and Consents.”




                               500 PEARL STREET | NEW YORK, NY 10007
                           300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                  PRO SE INTAKE UNIT: 212-805-0175

Rev. 5/18/16
                                                                      Instructions for Pro Se Litigants
                                                                                            Page 2 of 4


               WHAT DO I DO AFTER I FILE MY COMPLAINT?
How do I serve the summons and complaint?
If you filed an Application to Proceed Without Prepaying Fees or Costs (also called an IFP
application) and it was granted, the judge assigned to your case will enter an “Order of Service”
or “Order to Answer.” You must follow any directions in that order. If the judge directs the Clerk’s
Office to send you a U.S. Marshals Service form (USM-285 form) for a particular defendant and
directs you to fill it out, you must complete the form for that defendant and return it to the Pro
Se Intake Unit. The Marshals Service will then serve the summons and complaint on the
defendant at no cost to you. Do not send in a USM-285 form for a defendant unless the order
directs you to do so for that defendant. If your IFP application was granted, it is not necessary
for you to determine on your own how to serve the summons and complaint, unless you choose
not to rely on the Marshals Service for service.

If you did not file an IFP application, or if it was denied, or if you choose not to rely on the
Marshals Service, you will either have to obtain a waiver of service from each defendant, or you
will have to serve each defendant. Service and waiver are described in Federal Rule of Civil
Procedure 4. Further information on service is available on the court’s website or from the Pro
Se Intake Unit.

Can I change or amend the complaint after I file it?
Changing a document that has already been filed with the court is known as “amending” the
document. Under Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure, you can amend your
complaint one time within 21 days after serving the complaint on the defendant. Under Rule
15(a)(1)(B) of the Federal Rules of Civil Procedure, if you have not already amended your
complaint, you may amend your complaint one time within 21 days after the defendant files an
answer or a Rule 12(b), (e), or (f) motion to dismiss, whichever is earlier. You do not need
permission from the presiding judge or from the defendant to amend the complaint once under
either Rule 15(a)(1)(A) or 15(a)(1)(B).

If you want to amend your complaint more than 21 days after the defendant answers or files a
motion to dismiss, or if you want to amend it a second time, Rule 15(a)(2) lets you do so in one
of two ways. First, you can file the amended complaint if you get written permission from the
defendant(s). When you file the amended complaint, you must also file the document showing
that you have permission from the defendant(s) to amend your complaint. Second, if the
defendant(s) will not agree to let you amend your complaint, you must file a motion to ask the
judge’s permission for you to amend your complaint.

When you file an amended complaint, you must file an entirely new complaint, because an
amended complaint completely replaces the original complaint. The caption of your amended
                                                                       Instructions for Pro Se Litigants
                                                                                             Page 3 of 4


complaint should say: “First Amended Complaint.” If you amend your complaint a second
time, the caption should say: “Second Amended Complaint.”

How do I file motions, briefs, and other documents with the court?
You can file motions, briefs, and other documents in three ways: (1) bring the appropriate
documents to the Pro Se Intake Unit to file in person; (2) mail the documents to the Pro Se
Intake Unit for filing; or (3) in some cases, file the documents electronically on ECF, the court’s
electronic case filing system (see instructions below). The Pro Se Intake Unit does not accept
faxes or email. By standing order of the court, all pro se litigants must submit their papers to the
Pro Se Intake Unit (unless specifically directed by the judge to submit papers directly to that
judge=s chambers).

Does the court require a specific format for documents?
Yes, Local Rule 11.1 requires, among other things, that all documents filed with the court be
plainly written, typed, or copied in a way that is legible; that documents be double-spaced,
except for headings, text in footnotes, or block quotations; that text be in 12-point type or larger;
that every paper have the docket number and the initials of the district judge and any
magistrate judge before whom the action or proceeding is pending; and that every document
have the name of each person signing it printed or typed directly below the signature. In
addition, it is very helpful if you include page numbers on your documents. You must also
comply with the requirements of Federal Rule of Civil Procedure 11, including the requirement
that every document have an original signature. So that your documents can be properly
docketed, make sure that they are in the right format – they should have original signatures, a
caption, and a title (for example, “Motion”).

How do I serve motions, briefs, or other documents that I file with the court?
After a defendant has been properly served with the summons and complaint and that
defendant has “appeared” in the case by filing a notice of appearance, an answer, or a motion,
you can serve court filings on that defendant’s lawyer (or on the defendant, if the defendant
does not have a lawyer) by mail or any other method described in Rule 5 of the Federal Rules of
Civil Procedure. If the defendant has a lawyer, you do not need to mail copies of your court
filings to that lawyer – after you deliver a document to the Pro Se Intake Unit for filing, the
Clerk’s Office staff will scan and docket it onto the ECF system. The ECF system will then notify
by email all other parties who have lawyers that you have filed a document, and those parties
will be able to get a copy of the document. This docketing on ECF is deemed to be service under
Rule 5(b) of the Federal Rules of Civil Procedure. See ECF Rules 9.1 and 9.2 Therefore, if your
court filings are docketed on ECF, you will not have to mail them to any other parties who have
lawyers, and you will not have to attach an affirmation of service to those documents.
                                                                     Instructions for Pro Se Litigants
                                                                                           Page 4 of 4


Please note that this does not mean that you may use the ECF system to serve other parties with
discovery materials or any other documents that are not addressed to the court. You must
continue to deliver those documents yourself.

What if I want to receive documents by e-mail?
If you are not incarcerated, you may consent to receive court filings electronically. See the
enclosed “Pro Se (Nonprisoner) Consent & Registration Form to Receive Documents
Electronically.” If you consent to receive documents electronically, you will receive a “Notice of
Electronic Filing” by e-mail each time a document is filed in your case.

What if I want to file documents electronically?
Once your complaint has been filed, if you are not incarcerated, you can seek permission to file
future documents electronically. If your application is granted, you can file your court
documents on the Internet using ECF. This may be a good option if you have access to a
computer, scanner, and PDF writer software. To seek permission to file electronically, complete
the Motion for Permission for Electronic Case Filing, which can be obtained from the Pro Se
Intake Unit or the court’s website, and submit it to the Pro Se Intake Unit. Once you have
permission and are given a login and password, follow the directions found in the ECF Rules &
Instructions, which may be found on the court’s website. You may call the help desk at 212-805-
0136 if you need assistance with ECF.

Is there any type of information that I should not include in court filings?
Documents filed with the court will normally be available to the public at the courthouse and
on the internet through PACER (Public Access to Court Electronic Records) and the court’s ECF
system. (In certain types of cases, such as those under the Social Security Act, remote access to
electronic files is limited. See Fed. R. Civ. P. 5.2(c).) Certain personal identifying information
therefore should be removed from documents before the documents are submitted to the court
for filing. See the attached Notice Regarding Privacy and Public Access to Electronic Case Files.

What other information can the Pro Se Intake Unit provide?
Other forms and information, including a Social Security Manual, are available on the court’s
website and from the Pro Se Intake Unit. In certain cases involving use of force, inmate against
inmate assault, and disciplinary due process, the court requires defendants to answer specific
discovery requests. See Local Civil Rule 33.2. In their responses, defendants will quote the
requests verbatim, but if you want a copy of the requests in advance, you may request them
from the Pro Se Intake Unit.

What if the defendant does not file an answer?
If you believe that the defendant has not filed an answer within the time required, you should
bring the issue to the assigned judge’s attention by submitting a letter or a motion.
                  United States District Court
                  Southern District of New York



   Notice Regarding Privacy and Public Access to
               Electronic Case Files
Documents filed with the court will normally be available to the public at the courthouse and on the
internet through PACER (Public Access to Court Electronic Records) and the court’s electronic
case filing system (ECF). (In certain types of cases, such those under the Social Security Act, remote
access to electronic files is limited. See Fed. R. Civ. P. 5.2(c).)
Certain personal identifying information should be removed from documents before the
documents are submitted to the court for filing.
Rule 5.2 of the Federal Rules of Civil Procedure and Rule 49.1 of the Federal Rules of Criminal
Procedure provide for privacy protection of electronic or paper filings with the court. These rules
apply to pleadings, exhibits to pleadings, and any other document submitted by any party or
nonparty for filing. Certain limited exceptions may be found in Rules 5.2(b) and 49.1(b). Unless
otherwise required by court order or rule, a filer should not include certain types of personal
identifying information in documents submitted for filing. If it is necessary to file a document that
contains personal identifying information, that information should first be redacted (blacked out). A
person filing any document containing his or her own personal information waives the protection of
the rules by filing the information without redaction and not under seal. It is the sole responsibility
of counsel and the parties to be sure that all documents comply with the rules requiring redaction of
personal information. Neither the assigned judge nor the Clerk of Court will review documents for
compliance with the rules.
Federal Rule of Civil Procedure 5.2(a) and Federal Rule of Criminal Procedure 49.1 protect the
following information:
   1. Social Security and Taxpayer Identification Numbers: If an individual’s social security
      number or a taxpayer identification number must be included in a document, the filer may
      include only the last four digits of that number.
   2. Dates of Birth: If an individual’s date of birth must be included in a document, the filer may
      include only the year of birth.
   3. Names of Minor Children: If the involvement of a minor child must be mentioned, the
      filer may include only the initials of that child.
   4. Financial Account Numbers: If financial account numbers are relevant, the filer may
      include only the last four digits of these numbers.
Federal Rule of Criminal Procedure 49.1(a)(5) also protects an individual’s home address. If an
individual’s home address is relevant, the filer may include only the city and state of the home
address.
Protection of other sensitive personal information, such as driver’s license numbers and medical
information, may be sought under Rule 5.2(d ) or Rule 49.1(d) (Filings Made Under Seal) and Rule
5.2(e ) or Rule 49.1(e) (Protective Orders). Please review Federal Rule of Civil Procedure 5.2, Federal
Rule of Criminal Procedure 49.1, and Section 21 of the court’s ECF Rules & Instructions for further
guidance.
                                        Since 1990, NYLAG has provided free civil legal services
                                        to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of
                                                                       Thurgood Marshall
New York is a free legal clinic staffed                                United States Courthouse
by attorneys and paralegals to assist                                  Room LL22
those who are representing                                             40 Centre Street
themselves or planning to represent                                    New York, NY 10007
themselves in civil lawsuits in the                                    Our office is just inside the ground-
Southern District of New York. The                                     level entrance to the courthouse, on
clinic, which is not part of or run by                                 Pearl Street.
the court, assists litigants with federal
civil cases including cases involving                                  Open weekdays
civil rights, employment                                               10 a.m. - 4 p.m.
discrimination, labor law, social                                      Closed on federal and court holidays
security beneϐits, foreclosure and tax.
                                                                       To make an appointment for a
                                                                       consultation, call (212) 659-6190 or
                                                                       stop by the clinic during ofϐice
                                                                       hours. Please note that a
                                                                       government-issued photo ID is
                                                                       required to enter the building.

                                                                       The clinic offers in-person
                                                                       appointments only. The clinic
                                                                       does not offer assistance over the
                                                                       phone or by email.



Disclaimer: The information contained herein is for informational purposes only and is not legal advice
or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
                   United States District Court
                   Southern District of New York




                                         MOTIONS
          This guide is intended to be a summary of basic procedures for motion practice. The
          statements in this guide do not constitute legal advice and may not be cited as legal
          authority. This guide does not take the place of the Federal Rules of Civil Procedure, this
          court’s Local Civil Rules, or the individual rules of practice and orders of the judges of
          this court. Parties using this guide remain responsible for complying with all applicable
          rules of procedure.


Introduction to Motions
What is a motion?
     x A motion is a formal way for a party to ask the court to do something. Generally, any
       time a party wants the court to do something in a case, that party must make a
       motion. See Fed. R. Civ. P. 7(b). Some types of motions — the types most often made
       in cases involving litigants without lawyers — are discussed in this packet.

What is a dispositive motion?
     x A “dispositive” motion means that if the court grants the motion, judgment will be
       entered with respect to certain claims or defenses, or even with respect to the entire
       case. Dispositive motions include motions to dismiss and motions for summary
       judgment.
     x Other types of motions, such as a motion to amend the complaint or a motion for an
       extension of time, are “nondispositive,” which means that the decision on the motion
       will not ordinarily result in judgment or dismissal of any part of the case.

What are the steps for making a motion?
     x Motions must be made in writing, except for those made during a hearing or a trial.
       See Fed. R. Civ. P. 7(b).
          o First, the party who makes the motion (called the “moving party” or “movant”)
            files the motion, explaining what the moving party wants the court to do and
            why the court should do it.
          o Second, the opposing party files papers opposing the motion, explaining why the
            court should not grant the motion.



                                      500 PEARL STREET | NEW YORK, NY 10007
                                  300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                         PRO SE INTAKE UNIT: 212-805-0175
Rev. 5/24/2016
                                                                United States District Court, S.D.N.Y.

                                                                                      Motions Page 2


     o Third, the moving party may file reply papers responding to the arguments
       made in the opposition papers. At that point, neither side may file any more
       documents related to the motion without permission from the court.

Will there be oral argument on the motion?
  x After all of the motion papers are filed, the court will typically decide the motion
    based solely on the arguments in the papers. In some cases, the court may schedule a
    conference where each side appears in the courtroom and states their arguments in
    person (this is called “oral argument”).
  x In either case, the court may decide the motion either in a written decision or by
    announcing the decision in the courtroom during a conference.

How do I file and serve motion papers?
  x Unless you have applied for and received permission to file your documents
    electronically, you should mail or deliver all papers to the Pro Se Intake Unit. The
    Clerk’s Office will scan and docket your papers, and if the other parties have lawyers,
    they will be served with your papers electronically.
  x If any other parties do not have lawyers, you must serve those parties with paper
    copies of your documents.

When will the court decide the motion?
  x Given how many cases each judge is assigned, it may take a while before the court
    decides a motion.

Making a Motion
How do I make a motion?
  x First, you must determine the legal basis for bringing the motion. Some of the most
    common types of motions brought by plaintiffs without lawyers are motions for
    extensions of time, motions to compel compliance with discovery requests, and
    motions to amend a complaint.
  x Second, you must check the Local Civil Rules and the judge’s individual rules of
    practice to determine whether you are required to request a conference or take some
    other step before making your motion. If, for example, you would like to make a
    motion concerning a discovery issue, you must first write a letter to the judge. See
    Local Civil Rule 37.2. In some cases, a formal motion is not required, and you may
    make a motion simply by writing a letter.
  x Third, you must draft your motion papers, which are described next.
                                                                         United States District Court, S.D.N.Y.

                                                                                               Motions Page 3


What documents do I need to file to make a motion?
    x Under Local Civil Rule 7.1, unless the court makes an exception, all motions must
      include the following motion papers:1
        o Notice of Motion: This notice (usually just one page) specifies (1) the rules or
          statutes under which the party is bringing the motion, and (2) what the party is
          asking the court to do. A Notice of Motion form is attached to this guide.
        o Memorandum of Law: The memorandum of law describes the cases, other
          authorities, and arguments that support the party’s position. This is often
          referred to as a “brief.”
        o Declaration: A declaration (sometimes called an “affirmation”) is a statement
          made under penalty of perjury that contains factual information relevant to the
          motion. The declaration may also include attached exhibits. A declaration is only
          required if factual information is necessary for the court to decide the motion.
    x All motion papers must include a caption, the docket number, and the initials of the
      district judge and any magistrate judge before whom the case is pending, and have
      the name, address, telephone number, and email address (if available) of each person
      signing it clearly printed or typed below the signature. See Fed. R. Civ. P. 7, 10, 11;
      Local Civil Rule 11.1.
    x Motion papers should also include a title next to or below the caption; for example,
      “Notice of Motion for Extension of Time” or “Declaration in Support of Motion to
      Dismiss.” (Local Civil Rule 11.1 describes other formatting requirements for
      typewritten motions.)
    x Certain types of motions may be made by letter. Check the Local Civil Rules and the
      individual rules of practice of the judge.
    x If you are the one who made the motion, you are entitled to file a reply, responding
      to arguments that the other side made in its opposition papers. Unless the judge set a
      different schedule or includes different deadlines in his or her individual rules of
      practice, a reply is generally due seven days after the opposition is served. Your reply
      should consist of a memorandum of law or declaration (or both).




1The Clerk of Court will not refuse to accept your papers simply because they do not exactly comply
with these rules. See Fed. R. Civ. P. 5(d).
                                                                 United States District Court, S.D.N.Y.

                                                                                       Motions Page 4



Opposing Motions
How much time do I have to oppose a motion?
  x Unless otherwise ordered by the judge or specified in the judge’s individual rules of
    practice, opposition to most motions must be filed within 14 calendar days after you
    are served with the motion papers. Check Federal Rule of Civil Procedure 6 and
    Local Civil Rule 6.1, as well as the judge’s individual rules of practice, if you are
    unsure how much time you have to respond to a motion.
  x If you need additional time to meet a motion deadline, you should ask the party who
    made the motion for an extension of time. If that party agrees, you and that party can
    submit the agreement to the court to get its approval of the proposed schedule. If that
    party does not agree, you may write a letter to the judge asking for an extension of
    time.

What documents do I need to file to oppose a motion?
  x Unless the court makes an exception, you will need to file a memorandum of law to
    oppose a motion. In your memorandum of law, you will describe the cases, other
    authorities, and arguments that support your position that the motion should not be
    granted.
  x If factual information is necessary for the court to decide the motion (if, for example,
    the defendant has moved for summary judgment), you may also need to submit one
    or more declarations. You may attach additional evidence as exhibits to the
    declarations.
  x After you file your opposition, the party who made the motion may file a reply. You
    cannot “oppose” or respond to reply papers without permission from the court.

Motions to Dismiss (Rule 12)
  x In a motion to dismiss, the defendant argues that, even if everything you allege in
    your complaint is true, there are legal defects that require the court to dismiss your
    complaint (for example, the allegations in your complaint do not state a
    constitutional violation). See Rules 12(b) and 12(c) of the Federal Rules of Civil
    Procedure.
  x The defendant may move to dismiss before filing an answer (under Federal Rule of
    Civil Procedure 12(b)) or after (under Federal Rule of Civil Procedure 12(c)).
                                                                  United States District Court, S.D.N.Y.

                                                                                        Motions Page 5


  x If you need to add facts to your complaint to oppose the motion to dismiss, you
    should describe the additional facts in a proposed amended complaint and submit
    that document with your memorandum of law.

Motions for Summary Judgment (Rule 56)
  x In a motion for summary judgment, a party (usually, but not always, a defendant)
    argues that the court should decide the case without a trial, because the undisputed
    facts show that the other party is not entitled to a verdict in that other party’s favor.
    See Rule 56 of the Federal Rules of Civil Procedure.
  x With some exceptions, motions for summary judgment are normally made after
    discovery has concluded.
  x To successfully oppose a motion for summary judgment, you need to present the
    evidence, through declarations or exhibits, that demonstrates that there are disputes
    over important facts and therefore a trial is needed.
  x In addition to the other documents required to make a motion, a party’s motion for
    summary judgment must include a statement in the form required by Local Civil
    Rule 56.1 (a 56.1 statement).
  x In the 56.1 statement, the moving party must list, in individually numbered
    paragraphs, important facts that the party argues are not in dispute.
  x To oppose a motion for summary judgment, in addition to a memorandum of law,
    you must submit your own statement responding to the other party’s 56.1 statement.
     o In paragraphs numbered to correspond with the other party’s 56.1 statement,
       you must state whether you agree or disagree with each factual statement.
     o If you agree with the statement, you may just write “agree” as to the particular
       numbered paragraph.
     o If you disagree with the statement, you must identify evidence that supports
       your version of the facts. You may cite to your own sworn statement (such as a
       declaration made under penalty of perjury), deposition testimony, witness
       affidavits, or other documents as evidence to demonstrate that there is a dispute
       concerning that statement of fact. All of this evidence must be submitted to the
       court. You may do this by filing a declaration signed under penalty of perjury, to
       which each piece of evidence is attached as a separate exhibit.
     o For example, if the defendant states: “1. The light was green when defendant
       entered the intersection,” the plaintiff can either write: “1. Agree.” or something
       like: “1. Disagree. The light was red when the defendant entered the intersection.
       See Police Accident Report, attached to plaintiff’s declaration as Exhibit A.”
                                                              United States District Court, S.D.N.Y.

                                                                                    Motions Page 6


x If you do not respond to the other party’s 56.1 statement, or if you do not respond to
  a particular paragraph, the court may consider the opposing party’s factual statement
  to be true.
x If you believe that you need access to additional information to oppose the motion,
  you must file a declaration stating what information you need and why you need it
  to oppose the motion. See Fed. R. Civ. P. 56(d). Usually, filing such a declaration is
  appropriate only if the motion was made before discovery ended.
                                U NITED S TATES D ISTRICT C OURT
                              S OUTHERN D ISTRICT OF N EW Y ORK



Write the full name of each plaintiff or petitioner.
                                                                   Case No.               CV

                        -against-

                                                                           NOTICE OF MOTION


Write the full name of each defendant or respondent.


PLEASE TAKE NOTICE that
                                          plaintiff or defendant       name of party who is making the motion
requests that the Court:




Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents (check all that apply):
  ‫ ܆‬a memorandum of law
  ‫ ܆‬my own declaration, affirmation, or affidavit
  ‫ ܆‬the following additional documents:




Dated                                                          Signature


Name                                                           Prison Identification # (if incarcerated)


Address                                                 City                          State            Zip Code


ġTelephone Number (if available)                               E-mail Address (if available)




SDNY Rev: 5/24/2016
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Fill in above the full name of each plaintiff or petitioner.

                                                                  Case No.            CV
                          -against-




Fill in above the full name of each defendant or
respondent.

                                           DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 6/30/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
                      United States District Court
                      Southern District of New York




The Manual for Pro Se Litigants Has Been Discontinued

The court has discontinued the Manual for Pro Se Litigants. Information for litigants who
are representing themselves is available in the information package that is mailed when an
order of service or order to answer is issued, and in separate guides, manuals, and forms.
These documents are available on the court’s website at http://nysd.uscourts.gov/ under
Forms/Pro Se. If you are not able to access the necessary information online, and you have
not already received it, you may request that the Clerk’s Office provide it to you.

Please indicate below what information you are requesting:

              Motions Guide (available only if the judge has entered an order of service and the
               guide was not included in the information package sent to you or if you are a
               defendant representing yourself)

              Discovery Guide (available only if your case is in discovery)

              Consent to Electronic Service (available only in nonprisoner cases)
              Motion for Permission for Electronic Case Filing (available only in nonprisoner
               cases)

              Representing Yourself at Trial (available only if your case is proceeding to trial)




Name (Last, First, MI)


Address                       City                         State                     Zip Code


Telephone Number                                           e-mail address


Date                                                       Signature




                                         500 PEARL STREET | NEW YORK, NY 10007
                                     300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                            PRO SE INTAKE UNIT: 212-805-0175

Rev. 8/12/16
                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)


ġ                                                     ġ




Rev. 8/15/14
                 United States District Court
                 S o u t h e r n D i s t r i c t o f N e w Yo r k




                            UNITED STATES MAGISTRATE JUDGES:
                                REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district judge
and a magistrate judge. District judges are appointed for life terms by the President.
Magistrate judges are selected by a majority vote of the district judges in the particular
district and serve terms of eight years.

Referrals to the Magistrate Judge: The district judge assigned to your case may refer the
case to a magistrate judge for specific purposes. Commonly, the referral will be for the
magistrate judge to conduct the proceedings that occur before trial, such as resolving
discovery disputes or presiding over settlement conferences. A referral may also be made
for the magistrate judge to issue to the district judge a report and recommendation on how
to resolve a motion, such as a motion to dismiss or a motion for summary judgment. The
consent of the parties is not needed for the district judge to refer the case to the magistrate
judge for these purposes. If the district judge has made such a referral, you can ask the
district judge to review any magistrate judge’s decision by filing an objection with the
district judge within fourteen days of that decision. The district judge will rule on any
timely objections that you file. If you do not file an objection, you will give up your right to
challenge the magistrate judge’s decision at a later time, including on appeal. See Federal
Rule of Civil Procedure 72.

Consent to Proceed Before the Magistrate Judge: If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If all parties consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a jury
trial and a proper request for such a trial. The only difference is that the magistrate judge –
and not the district judge – would preside over that trial. Cases that proceed for all
purposes before a magistrate judge generally move more quickly than cases before a district
judge. If all parties consent to proceed before the magistrate judge, the district judge plays
no further role in the case. Any appeal is taken directly to the Court of Appeals. It is your
choice whether or not to consent to proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Intake Unit and on the Court’s website.



                                    500 PEARL STREET | NEW YORK, NY 10007
                                300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                        PRO SE INTAKE UNIT: 212-805-0175

Rev. 1/27/16
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
            INDIVIDUAL RULES OF PRACTICE IN CIVIL CASES
             Mary Kay Vyskocil, United States District Judge


Chambers                                      Courtroom
United States District Court                  500 Pearl Street, Courtroom 18C
Southern District of New York                 Roseanne Dempsey,
500 Pearl Street, Room 2230                   Courtroom Deputy
New York, NY 10007                            (212) 805-0174
(212) 805-0200
VyskocilNYSDChambers@nysd.uscourts.gov        Pro Se Intake Office
                                              United States District Court
                                              Southern District of New York
                                              40 Foley Square, Room 105
                                              New York, NY 10007
                                              (212) 805-0175

 1.   Procedural Rules

      A.   Generally. The Court’s procedures are governed by the Federal
           Rules of Civil Procedure, the Local Rules of the United States
           District Courts for the Southern and Eastern Districts of New York
           (the “Local Rules”), and the Individual Practices set forth below.
           Unless otherwise ordered, these Individual Practices apply to all
           civil matters before Judge Vyskocil.

      B.   Pilot Projects and Plans. If a case is designated by Order of the
           Court to be part of one of the Court’s pilot projects or plans
           (including the protocols set forth in Local Civil Rule 83.10), the
           procedures in such project or plan shall govern to the extent that
           they are inconsistent with these Individual Practices.

 2.   Communications with the Court

      A.   ECF. In accordance with the Electronic Case Filing (“ECF”) Rules
           and Instructions, counsel are required to register as ECF filers and
           to enter a notice of appearance in the case promptly. Instructions
           are available on the Court website, at
           https://nysd.uscourts.gov/electronic-case-filing. Counsel are
           responsible for updating their contact information on ECF as
           needed, and counsel remain responsible for checking the docket
           sheet regularly, regardless of whether they receive an ECF
           notification of case activity.

      B.   Letters. Except as otherwise provided below, communications
           with the Court should be by letter not to exceed three pages in

                                      1
                                                  Revised: July 17, 2020


     length. Unless there is a request to file a letter under seal or a
     letter contains sensitive or confidential information, letters should
     be filed electronically on ECF, with copies simultaneously delivered
     to all counsel.

     Copies of correspondence between counsel shall not be filed
     on ECF or otherwise sent to the Court (except as exhibits to an
     otherwise properly filed document).

     i.    By a Pro Se Party. All communications with the Court by a
           pro se party must be sent to the Pro Se Intake Office. You
           may contact the Pro Se Intake Office at (212) 805-0175
           during normal business hours, 8:30am - 5:00pm, Monday –
           Friday. No documents or filings should be sent directly to
           Chambers. Copies of correspondence between a pro se party
           and counsel should not be sent to the Court.

C.   Urgent Communications. Materials filed via ECF are generally
     reviewed within one business day of filing. If a given submission
     requires immediate attention, please notify Chambers by telephone
     after it is filed by ECF.

D.   Telephone Calls. For docketing, scheduling, and calendar
     matters, call the Courtroom Deputy Roseanne Dempsey at (212)
     805-0174 between 9:00AM and 4:30PM. Otherwise, telephone
     calls to Chambers are permitted only for urgent matters.

     i.    By a Pro Se Party. Pro se parties are not permitted to
           telephone Chambers. Pro se parties are directed to contact
           the Pro Se Intake Office at (212) 805-0175.

E.   Faxes. Faxes to Chambers are not permitted (unless specifically
     directed by the Court).

F.   Hand Deliveries. Where requested by the Court, hand-delivered
     mail should be left with the Court Security Officers at the Worth
     Street entrance of the Daniel Patrick Moynihan United States
     District Courthouse at 500 Pearl Street, New York, NY 10007, and
     may not be brought directly to Chambers. Hand deliveries are
     continuously retrieved from the Worth Street entrance by
     Courthouse mail staff and then taken to Chambers. If the hand-
     delivered letter is urgent and requires the Court’s immediate
     attention, ask the Court Security Officers to notify Chambers that
     an urgent package has arrived that needs to be retrieved by
     Chambers staff immediately.

                                2
                                                    Revised: July 17, 2020


G.    Requests for Adjournments or Extensions of Time. Letter
      motions for adjournments or extensions of time should state:
      (i) the original due date; (ii) the number of previous requests for
      adjournment or extension of time; (iii) whether these previous
      requests were granted or denied; (iv) the reason for the current
      request; and (v) whether the adversary consents, and, if not, the
      reasons given by the adversary for refusing to consent. If the
      requested adjournment or extension affects any other scheduled
      dates, a proposed Revised Scheduling Order must be attached. All
      requests for adjournments or extensions of time, including
      requests on consent, must be made at least 72 hours prior to the
      scheduled appearance. Absent good cause, failure to comply with
      this deadline will result in denial of the request.

     i.   By a Pro Se Party. Requests for extensions by pro se parties
          should be submitted to the Pro Se Office, and shall include the
          information specified in Rule 2(D), except that a pro se party
          may, but is not required to, submit a proposed Revised
          Scheduling Order.

H.    Proposed Orders and Stipulations. All stipulations and proposed
      orders — with the exception of emergency applications, including
      temporary restraining orders and preliminary injunctions —
      should be filed electronically using the Court’s ECF system.
      Emergency applications should be filed with the Orders and
      Judgments Clerk, in person at 40 Foley Square, Room 105.
      Courtesy copies need not be sent to Chambers. For further
      information, parties are directed to consult the SDNY Electronic
      Case Filing Rules & Instructions, available at
      https://nysd.uscourts.gov/electronic-case-filing.

I.    Related Cases. After an action has been accepted as related to a
      prior filing, all future court papers and correspondence must
      contain the docket number of the new filing as well as the docket
      number of the case to which it is related (e.g., 19 Civ. 1234 [rel. 18
      Civ. 4321]).

J.    Cases Removed from State Court. Counsel for the removing
      party or parties must, in addition to providing a copy of all process,
      pleadings, and papers served upon the defendants pursuant to 28
      U.S.C. § 1446(a), provide the Court with a courtesy copy of any
      pleading filed or served while the case remained in state court.
      Counsel for all parties must file notices of appearance in this Court
      promptly upon removal.

                                  3
                                                        Revised: July 17, 2020


3.   Conferences

     A.   Attendance by Principal Trial Counsel. The attorney who will
          serve as principal trial counsel must appear at all conferences with
          the Court.

     B.   Participation by Junior Attorneys: The Court encourages the
          participation of less experienced attorneys in all proceedings —
          including pretrial conferences, hearings on discovery disputes, oral
          arguments, and examinations of witnesses at trial — particularly
          where that attorney played a substantial role in drafting the
          underlying filing or in preparing the relevant witness. The Court is
          amenable to permitting more than one lawyer to argue for one
          party if this creates an opportunity for a junior lawyer to
          participate. Nevertheless, all attorneys appearing before the Court
          must have authority to bind the party they represent consistent
          with the proceedings (for example, by agreeing to a discovery or
          briefing schedule), and should be prepared to address any matters
          likely to arise at the proceeding. The ultimate decision of who
          speaks on behalf of the client is for the lawyer in charge of the
          case, not for the Court.

     C.   Initial Case Management Conference. The Court will generally
          schedule a conference pursuant to Federal Rule of Civil Procedure
          16(c) to take place within one month of the filing of an Answer to
          the Complaint. The Notice of Initial Pretrial Conference will be filed
          on ECF. Plaintiff’s counsel is responsible for distributing the
          Notice of Initial Pretrial Conference to all parties. Pursuant to the
          Notice, the parties are required to file on ECF and submit via e-
          mail (VyskocilNYSDChambers@nysd.uscourts.gov) a joint letter
          and Proposed Civil Case Management Plan and Scheduling Order
          (https://nysd.uscourts.gov/sites/default/files/practice_document
          s/MKV%20Vyskocil%20Case%20Management%20Plan.pdf) in PDF
          and Microsoft Word format one week prior to the Initial Pretrial
          Conference.

     D.   Discovery Disputes. The parties are to follow Local Civil Rule
          37.2 with the following modifications: Any party wishing to raise a
          discovery dispute with the Court must first confer in good faith
          with the opposing party, in person or by telephone, in an effort to
          resolve the dispute. If this meet-and-confer process does not
          resolve the dispute, the party may file on ECF a joint letter, no
          longer than four pages, explaining the nature of the dispute and
          setting forth the position of each party with respect to the disputed
          issue, and requesting an informal conference. Such a letter must
                                     4
                                                           Revised: July 17, 2020


             include a representation that the meet-and-confer process
             occurred and was unsuccessful. After reviewing the joint letter,
             the Court may schedule a conference with the parties or ask for
             additional submissions in order to resolve the dispute.

             Counsel should seek relief in accordance with these procedures in a
             timely fashion. Specifically, parties should seek relief with respect
             to discovery in sufficient time to obtain a ruling and any further
             discovery that is ordered in advance of the discovery cutoff. If a
             party waits until near the close of discovery to raise an issue that
             could have been raised earlier, the party is unlikely to be granted
             the relief that it seeks, let alone more time for discovery.

     E.      Post-Discovery Conference. In the Case Management Plan, the
             Court will schedule a Post-Discovery Conference to occur after all
             discovery has closed. In advance of the Post-Discovery Conference,
             the parties must submit a joint status letter, as described in the
             Case Management Plan and Scheduling Order. Any pre-motion
             filings for post-discovery dispositive motions will be addressed at
             the Post-Discovery Conference. Pre-motion letters and related
             filings (as described in ¶4(A)(i) below) must be submitted to the
             Court at least seven days before the Post-Discovery Conference.
             Deadlines for briefing dispositive motions and submission of
             pretrial materials (see ¶7) will be set at the conference.

4. Motions

     A.      General Rules

          i.    Pre-Motion Submissions in Civil Cases. Parties wishing to file
                a motion to dismiss, a motion for summary judgment, a motion
                for judgment on the pleadings, a motion for sanctions, and any
                motions concerning discovery should, prior to filing any motion,
                request a pre-motion conference with the Court. Motions
                concerning discovery are discussed in Section 3(D) above.

                Pre-motion conferences are not required with respect to:

                   x   Motions by incarcerated pro se litigants;

                   x   Applications for temporary restraining orders;

                   x   Applications for injunctions;

                   x   Motions to remand;

                                         5
                                             Revised: July 17, 2020


   x   Motions for reargument;

   x   Motions described in Federal Rules of Appellate Procedure
       4(a)(4)(A);

   x   Applications for attorney’s fees;

   x   Motions for reduction of sentences;

   x   Objections to a Magistrate Judge’s ruling;

   x   Motions brought on by order to show cause;

   x   Motions for admission pro hac vice;

To request a pre-motion conference, the party wishing to make
a motion shall file a letter, not to exceed three pages, briefly
describing the motion that is contemplated and summarizing
the grounds for the proposed motion, and whether the motion is
on consent of all parties. If the motion is not on consent, any
opposing party should file a letter setting forth its position, not
to exceed three pages, within three business days after the
request is filed. The Court will then determine whether to hold
a pre-motion conference in the matter. A courtesy copy of each
letter (with the ECF header, see Section 2(B) above) must also
be delivered to Chambers.

If a case has been referred to a magistrate judge for any reason
that does not include dispositive motions, the parties should
address pre-motion letters about dispositive motions to Judge
Vyskocil, and Judge Vyskocil will hold any pre-motion
conference and control the briefing schedule for the motion.

If the contemplated motion is for summary judgment under
Rule 56 of the Federal Rules of Civil Procedure, the
pre-motion conference letter must be accompanied by a
copy of the movant’s Rule 56.1 statement and any letter in
opposition must attach the non-movant’s Rule 56.1
Counter-Statement. See 5(C) below. The supporting
exhibits need not be filed with the Court until the parties
submit their actual motion (or opposition) and supporting
memoranda. Pre-motion letters concerning a motion for
summary judgment must be filed one week in advance of
the Post-Discovery Conference (see ¶3E).


                         6
                                                 Revised: July 17, 2020


       The submission of a pre-motion letter does not stay any future
       deadlines, except that submission of a pre-motion letter
       concerning a motion to dismiss will stay a defendant’s time to
       answer or otherwise move with respect to the Complaint.

 ii.   By a Pro Se Party. Pre-motion submissions are not required
       from pro se parties. If the pro se party’s adversary files a pre-
       motion submission, the pro se party may, but is not required to,
       file a response to the pre-motion submission. Any such
       response shall be due three business days after the pre-motion
       submission is received by the pro se party.

iii.   Memoranda of Law in Civil Cases. The typeface, margins, and
       spacing of motion papers must conform to Local Civil Rule 11.1.
       Unless prior permission has been granted, memoranda of law in
       support of and in opposition to motions are limited to 25 pages,
       and reply memoranda are limited to 10 pages. All memoranda
       of law shall be in 12-point font or larger, double-spaced, and
       text-searchable. Memoranda of 10 pages or more shall contain
       a table of contents and a table of authorities, neither of which
       shall count against the page limit. Sur-reply memoranda will
       not be accepted without prior permission of the Court. All
       appendices to memoranda of law must be indexed.

iv.    Filing of Motion Papers. Motion papers shall be filed with the
       Clerk’s Office promptly after service.

 v.    Motion Schedule – Unless otherwise stipulated by the Court,
       the schedule for responses and replies to civil motions shall be
       that established by Local Civil Rule 6.1.

vi.    Courtesy Copies. Two courtesy copies of all motion papers,
       marked as such and including the ECF header (See Section 2(B)
       above), shall be mailed or hand-delivered to the Court at the
       time of filing by the party making the filing. All courtesy copies
       should be double-sided, three-hole-punched, tabbed, and
       placed in binders.

vii.   Oral Argument on Motions. Parties may request oral
       argument by letter at the time their moving or opposing or reply
       papers are filed. After reviewing the motion papers, the Court
       will determine whether argument will be heard and, if so, will
       advise counsel of the argument date.



                               7
                                                   Revised: July 17, 2020


B.   Letter Motions. Letter motions with respect to administrative
     matters may be filed via ECF if they comply with the Local Rules
     and the S.D.N.Y. Electronic Case Filing Rules and Instructions. All
     requests for adjournments, extensions, and pre-motion
     conferences should be filed as letter motions. If the letter motion is
     not on consent, any opposing party should submit a letter setting
     forth its position, within three business days after the initial letter
     motion is received.

C.   Motions to Dismiss. When a motion to dismiss is filed, the non-
     moving party must, within fourteen (14) days of filing of the
     motion, notify the Court and its adversary in writing whether (i) it
     intends to file an amended pleading and when it shall do so, or (ii)
     it will rely on the pleading being attacked. This Rule does not alter
     the time to file a response provided by the Federal and Local Rules.
     If plaintiff amends its pleading, the defendant must, within
     fourteen days of service of the amended complaint: (i) file an
     answer; (2) file a new motion to dismiss; or (3) submit a letter to
     the Court and the plaintiff stating that it relies on the previously
     filed motion to dismiss.

D.   Preliminary Injunction Motions. The Court generally follows the
     procedure for the conduct of non-jury trials described in Section
     7(C) below.

E.   Motions to Exclude the Testimony of Experts. Pursuant to
     Rules 702-705 of the Federal Rules of Evidence and the line of
     cases beginning with Daubert v. Merrell Dow Pharmaceuticals, Inc.,
     509 U.S. 579 (1993), motions to exclude testimony of experts must
     be made by the deadline for dispositive motions and should not be
     treated as motions in limine.

F.   Pro Se Notices. Parties who file a motion to dismiss, a motion for
     judgment on the pleadings, or a motion for summary judgment
     must provide the pro se party with a copy of the notices required
     under Local Civil Rules 12.1 or 56.2.

G.   Default Judgments. A plaintiff seeking a default judgment must
     proceed by way of a motion, and NOT by Order to Show Cause,
     pursuant to the procedure set forth in Attachment A.




                                 8
                                                            Revised: July 17, 2020


5.   Special Rules for Summary Judgment Motions.

     A.      Generally Not Available in Non-Jury Cases. Absent good cause,
             the Court will not have summary judgment practice in a non-jury
             case.

     B.      Courtesy Copy of Deposition Transcript. Except in pro se cases,
             the parties shall provide the Court with an electronic, text-
             searchable courtesy copy of any hearing or deposition transcript on
             which the parties rely, if such a copy is available, unless doing so
             would be unduly burdensome. Parties should provide these
             materials on a CD or memory stick and not by e-mail. Where
             parties rely on deposition testimony, they may quote excerpts of
             deposition transcripts, but must include (only once) the entire
             deposition transcript as an exhibit.

     C.      Local Rule 56.1 Statements. Pursuant to Local Civil Rule 56.1, a
             movant for summary judgment shall file a statement of material
             undisputed facts and the opposing party shall respond.

            i.   Electronic Copy to Other Parties. Except in pro se cases, the
                 moving party should provide all other parties with an electronic
                 copy, in Microsoft Word format, of the moving party’s Statement
                 of Material Facts Pursuant to Local Civil Rule 56.1.

           ii.   Organization of 56.1 Statements. The 56.1 Statement must
                 be organized into numbered paragraphs and each numbered
                 paragraph must contain only one factual assertion. Each
                 factual assertion must be followed by a citation to the portion(s)
                 of the evidentiary record relied upon.

                 Except in pro se cases, opposing parties must reproduce each
                 entry in the moving party’s 56.1 Statement, and set out the
                 opposing party’s response directly beneath it. The response
                 must state specifically what is admitted and what is disputed,
                 and the basis for any dispute, citing specific portions of the
                 evidentiary record relied upon. The response may go on to
                 make additional factual allegations in paragraphs numbered
                 consecutively to those of the moving party (i.e., they do not
                 begin re-numbering at 1). If additional factual allegations are
                 made by the opposing party, the moving party must file its own
                 responsive 56.1 Statement addressing the additional assertions.

          iii.   Multiple Parties Must Coordinate Statements. If multiple
                 parties are submitting 56.1 Statements, they must coordinate

                                         9
                                                              Revised: July 17, 2020


                   their statements to provide for consecutive, non-overlapping,
                   numbered paragraphs in their respective statements.

          iv.      Statement of Facts. Each memoranda of law must include a
                   statement of facts and may not simply incorporate by reference
                   the entirety of a party’s 56.1 Statement.

6.   Other Pretrial Guidance

     A.         Notice of Orders and Judgments. The Court will provide notice
                of entry of any order or judgment through the Electronic Filing
                System for all ECF cases. The Court will not send facsimile copies
                of orders of judgments, except in cases which are not ECF cases
                and in extraordinary circumstances. It remains the duty of
                counsel for a party to review regularly the docket sheet of a case.

     B.         Applications for a Temporary Restraining Order. A party must
                confer with his or her adversary before making an application for a
                temporary restraining order unless the requirements of Fed. R. Civ.
                P. 65(b) are met. As soon as a party decides to seek a temporary
                restraining order, he or she must call Chambers at (212) 805-0200
                and state clearly whether (i) he or she has notified the adversary,
                and whether the adversary consents to temporary injunctive relief;
                or (ii) the requirements of Fed. R. Civ. P. 65(b) are satisfied and no
                notice is necessary. If a party’s adversary has been notified but
                does not consent to temporary injunctive relief, the party seeking a
                restraining order must bring the application to the Court at a time
                mutually agreeable to the party and its adversary, so that the
                Court may have the benefit of advocacy from both sides in deciding
                whether to grant temporary injunctive relief.

     C.         Settlement Agreements. As a general rule, the Court will not
                retain jurisdiction to enforce settlement agreements. If the parties
                wish that the Court retain jurisdiction to enforce a settlement
                agreement, the parties must file a motion containing that request
                and the reasons for retaining jurisdiction and attaching a copy of
                the settlement agreement on the public docket (or explaining why
                the settlement agreement is not made public at the time of the
                Motion). Upon receipt of the motion, the Court will decide whether
                to retain jurisdiction. Absent compelling circumstances, the Court
                will not retain jurisdiction to enforce a confidential settlement
                agreement.

     D.         Bankruptcy Appeals. The briefing schedule and format and
                length specifications set forth in the applicable provisions of

                                           10
                                                             Revised: July 17, 2020


                Federal Rules of Bankruptcy Procedure shall govern unless
                otherwise ordered by the Court. Counsel may extend the default
                deadlines by stipulation submitted to the Court no later than two
                business days before the brief is due.

7.   Trial Procedures

     A.         Joint Pretrial Order. The parties shall file on ECF, and e-mail to
                the Court, within thirty (30) days of the Post-Discovery Conference,
                unless otherwise ordered by the Court, a proposed joint pretrial
                order, which shall include the following:

            i.     The full caption of the action;

           ii.     The names, law firms, addresses, telephone (including mobile
                   phone) and fax numbers, and email addresses of trial counsel;

          iii.     A brief statement by plaintiff as to the basis of subject matter
                   jurisdiction, and a brief statement by each other party as to the
                   presence or absence of subject matter jurisdiction. Such
                   statements shall include citations to all statutes relied on and
                   relevant facts as to citizenship and jurisdictional amount;

          iv.      A brief summary by each party of the claims and defenses that
                   the party asserts remain to be tried, including citations to any
                   statutes on which the party relies. Any claim or defense not so
                   identified will be deemed withdrawn. Such summaries shall also
                   identify all claims and defenses previously asserted which are
                   not to be tried. The summaries should not recite any
                   evidentiary matter;

           v.      A statement as to whether all parties have consented to trial by
                   a magistrate judge, without identifying which parties do or do
                   not consent;

          vi.      A statement by each party as to whether the case is to be tried
                   with or without a jury and the number of trial days needed;

          vii.     A joint statement summarizing the nature of the case, to be
                   read to potential jurors during jury selection;

      viii.        A list of people, places, and institutions that are likely to be
                   mentioned during the course of the trial, to be read to potential
                   jurors during jury selection;


                                           11
                                                          Revised: July 17, 2020


      ix.    Any stipulations or agreed statements of fact or law to which all
             parties consent, including a certification by lead trial counsel
             for all parties that they have met face-to-face for the purpose of
             endeavoring to reach agreement upon stipulations of fact and
             stipulations of testimony and the content of their stipulations;

       x.    A list of all trial witnesses, indicating whether such witnesses
             will testify in person or by deposition, and a brief summary of
             the substance of each witness’s testimony;

      xi.    A designation (page and line) of deposition testimony to be
             offered by each party in its case in chief and any counter-
             designations and objections by any other party;

     xii.    A list by each party of exhibits to be offered in its case in chief,
             with one star indicating exhibits to which no party objects on
             grounds of authenticity, and two stars indicating exhibits to
             which no party objects on any ground. If there are objections,
             the objecting party must include a brief statement that makes
             clear the basis for its objection and provide any necessary
             supporting authority;

 xiii.       A statement of the damages claimed and any other relief
             sought, including the manner and method used to calculate any
             claimed damages and a breakdown of the elements of such
             claimed damages; and

     xiv.    A statement of whether the parties consent to less than a
             unanimous verdict.

B.       Required Pretrial Filings. Each party shall file and serve with the
         joint pretrial order:

        i.   In both jury and non-jury cases, motions addressing any
             evidentiary issues or other matters that should be resolved in
             limine. **Opposition papers shall be filed within seven days
             thereafter, and reply papers, if any, shall be filed within four
             days of any opposition;

       ii.   In all cases where a party believes it would be useful to the
             Court, a pretrial memorandum of law;

      iii.   In jury cases, joint proposed voir dire questions, verdict form
             and requests to charge. These joint submissions shall consist of
             single documents, jointly composed, noting any areas of
             disagreement between the parties. The voir dire questions and
                                     12
                                                         Revised: July 17, 2020


              jury instructions shall include both the text of any requested
              questions or instructions as well as a citation, if available, to
              the authority from which it derives. These documents should
              also be submitted by e mail to Chambers in Microsoft Word
              format;

     iv.      Submit to the Court and serve on opposing counsel, but NOT
              file on ECF, all documentary exhibits; and

      v.      In non-jury cases, proposed findings of fact and conclusions of
              law. The proposed findings of fact should be detailed and
              should include citations to the proffered trial testimony and
              exhibits, as there may be no opportunity for post-trial
              submissions. These documents should also be submitted to
              Chambers by e mail in Microsoft Word format.

C.         Additional Submissions in Non-Jury Cases. At the time the joint
           pretrial order is filed, each party shall e-mail to the Court and
           serve on opposing counsel, but not file on ECF, the following:

       i.     Copies of affidavits constituting the direct testimony of each
              trial witness, except for the direct testimony of an adverse party,
              a person whose attendance is compelled by subpoena, or a
              person for whom the Court has agreed to hear direct testimony
              live at the trial. Three business days after submission of such
              affidavits, counsel for each party shall submit a list of all
              affiants whom he or she intends to cross-examine at the trial.
              Only those witnesses who will be cross-examined need to
              appear at trial. The original signed affidavits should be brought
              to trial to be marked as exhibits;

      ii.     All deposition excerpts which will be offered as substantive
              evidence, as well as a one-page synopsis of those excerpts for
              each deposition. Each synopsis shall include page citations to
              the pertinent pages of the deposition transcripts; and

     iii.     All documentary exhibits.

D.         Filings in Opposition. Any party may file on ECF, and e-mail to
           the Court, the following documents within one week after the filing
           of the pretrial order:

       i.     Objections to another party’s requests to charge or proposed
              voir dire questions;


                                      13
                                                                 Revised: July 17, 2020


           ii.      Opposition to any motion in limine, due within seven days of the
                    filing of the motion; and

          iii.      Opposition to any legal argument in a pretrial memorandum.

     E.      Courtesy Copies. Two courtesy copies of all documents identified
             in Sections 7(A), (B), (C)(i-ii), and (D) above should be mailed or
             hand-delivered to Chambers on the date on which they are to be
             served or filed. Only one set of documentary exhibits is required.
             Voluminous material may be organized either in binders or manila
             file folders but in any event, the courtesy copies shall be separately
             arranged into two independent sets.

8.   Trial Procedures in Pro Se Cases

     A.      Generally. Rule 7 applies equally to cases involving a pro se party,
             with the following exceptions:

            i.      Pretrial Statement. Unless otherwise ordered by the Court,
                    within 30 days of the completion of discovery, a pro se party
                    shall file a concise, written Pretrial Statement. This Statement
                    need take no particular form, but it must contain the following:
                    (i) a statement of the facts the pro se party hopes to prove at
                    trial; (ii) a list of all documents or other physical objects that the
                    pro se party plans to put into evidence at trial; and (iii) a list of
                    the names and addresses of all witnesses the pro se party
                    intends to have testify at trial. The Statement must be sworn
                    by the pro se party to be true and accurate based on the facts
                    known by the pro se party. The pro se party shall file an
                    original of this Statement with the Pro Se Intake Office. Two
                    weeks after service of the pro se party’s Statement, counsel for
                    any represented party must file and serve a similar Statement
                    containing the same categories of information.

           ii.      Pretrial Filings. The pro se party may also file either proposed
                    findings of fact and conclusions of law or a proposed jury
                    charge, but is not required to do so. Counsel for any
                    represented party is directed to follow Rule 7(B)-(D).

9.   Electronic Filing Under Seal in Civil and Miscellaneous Cases

     A.          Redactions Not Requiring Court Approval. Federal Rule of Civil
                 Procedure 5.2 describes sensitive information that must be
                 redacted from public court filings without seeking prior permission
                 from the Court. The parties are also referred to the E-Government
                 Act of 2002 and the Southern District’s ECF Privacy Policy and
                                           14
                                                    Revised: July 17, 2020


      Notice Regarding Privacy and Public Access to Electronic Civil and
      Criminal Case Files (together “Privacy Policy”).

B.    Sealing/Redactions Requiring Court Approval. Except for
      redactions permitted by the previous paragraph, all redactions or
      sealing of public court filings require Court approval. To be
      approved, any redaction or sealing of a court filing must be
      narrowly tailored to serve whatever purpose justifies the redaction
      or sealing and must be otherwise consistent with the presumption
      in favor of public access to judicial documents. See, e.g., Lugosch
      v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).
      In general, the parties’ consent or the fact that information is
      subject to a confidentiality agreement between litigants is not, by
      itself, a valid basis to overcome the presumption in favor of public
      access to judicial documents. See, e.g., In re Gen. Motors LLC
      Ignition Switch Litig., No. 14-MD-2543 (JMF), 2015 WL 4750774, at
      *4 (S.D.N.Y. Aug. 11, 2015).

     i.   Procedures for Filing Documents with Redactions. Motions
          or Letter Motions for approval of sealed or redacted filings in
          civil and miscellaneous cases and the subject documents,
          including the proposed sealed document(s), must be filed
          electronically through the Court’s ECF system in conformity
          with the Court’s Standing Order 19-mc-00583 and ECF Rules &
          Instructions Section 6, available at
          https://nysd,uscourts.gov/rules/ecf-related-instructions.

          The motion must be filed in public view, must explain the
          particular reasons for seeking to file that information under seal
          (including why the redactions are consistent with the standards
          discussed in Paragraph 9(B) above), and should not include the
          confidential information sought to be filed under seal or
          redacted. Supporting papers must be separately filed
          electronically and may be filed under seal or redacted only to
          the extent necessary to safeguard information sought to be
          redacted.

          The proposed sealed document must be contemporaneously
          filed under seal in the ECF system and electronically related to
          the motion. The summary docket text, but not the sealed
          document, will be open to public inspection and should not
          include confidential information sought to be filed under seal.

          Where the motion seeks approval to redact information from a
          document that is to be publicly filed, the filing party shall:
                                 15
                                                         Revised: July 17, 2020


               (a) publicly file the document with the proposed redactions, and
               (b) electronically file under seal a copy of the unredacted
               document with the proposed redactions highlighted. Both
               documents must be electronically filed on ECF and related to
               the motion.

               Any party unable to comply with the requirements for electronic
               filing under seal through the ECF system, or who has reason to
               believe that a particular document should not be electronically
               filed, must move for leave of the Court to file in the traditional
               manner, on paper.

         ii.   E-mailing of Documents to Chambers. At the same time, the
               party should e-mail to Chambers
               (VyskocilNYSDChambers@nysd.uscourts.gov) (i) a clean (i.e.,
               unredacted) copy of the document and (ii) a copy of the
               document highlighting the information that has been redacted
               in the ECF filing.

10.   Policy on the Use of Electronic Devices

      Attorneys’ use of electronic devices (including mobile telephones,
      personal electronic devices, computers, and printers) within the
      Courthouse and its environs is governed by the Court’s Standing Order
      M10-468, available at
      https://nysd.uscourts.gov/sites/default/files/pdf/standing-order-
      electronic-devices.pdf. If required by the Standing Order, counsel
      seeking to bring a device into the Courthouse shall submit a copy of the
      Electronic Devices General Purpose Form, available at
      https://nysd.uscourts.gov/node/766, to the Court by e-mail at least 24
      hours prior to the relevant trial or hearing. Untimely requests may be
      denied on that basis alone. If permitted by the Standing Order, mobile
      telephones are permitted inside the Courtroom, but they must be kept
      turned off at all times. Non-compliance with this rule may result in
      forfeiture of the device for the remainder of the proceedings.




                                      16
ATTACHMENT A

DEFAULT JUDGMENT PROCEDURE

1.   Before proceeding with a motion, a plaintiff seeking a default judgment
     must obtain a Certificate of Default for each defaulting defendant from
     the Clerk’s Office pursuant to Federal Rule of Civil Procedure 55(a) and
     Local Rule 55.1.

2.   After receiving the certificate of default, the plaintiff must file on ECF a
     motion for default judgment pursuant to Federal Rule of Civil Procedure
     55(b)(2) and Local Civil Rule 55.1 and 55.2. A plaintiff seeking a default
     judgment should NOT proceed by order to show cause.

3.   The motion for default judgment must be accompanied by a proposed
     form of judgment and be supported by the following papers (which must
     be filed on ECF, with two courtesy copies delivered to Chambers):

     a.      An attorney’s affidavit setting forth:

           i.    A brief description of the nature of the claim(s);

          ii.    A description of the legal and factual basis for the Court’s
                 subject matter jurisdiction;

          iii.   A description of the legal and factual basis for the assertion of
                 personal jurisdiction over the defendant against whom default
                 judgment is sought;

          iv.    A statement that the defendant is not an infant or incompetent;

           v.    the basis for entering a default judgment, including:

                    x   a description of the method and date of service of the
                        Summons and Complaint;

                    x   the procedural history beyond service of the Summons
                        and Complaint, if any;

                    x   whether, if the default is applicable to fewer than all of
                        the defendants, the Court may appropriately order a
                        default judgment on the issue of damages prior to
                        resolution of the entire action;

                    x   the proposed damages and the basis for each element of
                        damages, including interest, attorney’s fees, and costs;
                        and


                                          1
                                                          Revised: July 17, 2020


                 x   the legal authority for why an inquest into damages
                     would be unnecessary.

     b.    A proposed order to show cause.

     c.    A proposed default judgment.

     d.    A copy of the Affidavit of Service of the Summons and Complaint.

     e.    A Certificate of Default from the Clerk of Court.

4.   Relief. If a party seeks an award of damages or attorney’s fees and
     expenses, the moving party must also include:

     a.    A request for an amount equal to or less than the principal amount
           demanded in the Complaint;

     b.    Definitive information and documentation such that the amount
           provided for in the proposed judgment can be readily calculated.
           (If this requirement cannot be satisfied, a default judgment may be
           granted as to liability, and damages will be determined by an
           inquest.);

     c.    An affidavit representing that no part of the judgment sought has
           been paid, other than as indicated in the motion;

     d.    Any request for interest on the principal amount may not exceed
           9% simple interest, unless a legal or factual basis is demonstrated
           for a different rate;

     e.    An affidavit setting forth the legal and factual basis for any claim of
           attorneys’ fees and expenses, the hours spent by each attorney, the
           reasonable hourly rate for each attorney, a description of services
           and the dates on which the services were rendered and a
           description of the expenses; and

     f.    The calculations made in arriving at the proposed judgment
           amount.

5.   The Court will review the motion for default judgment and, if appropriate,
     issue an order setting a date and time for a default judgment hearing.

6.   If the Court issues an Order, plaintiff should promptly serve on the
     defendant (a) a conforming copy of the motion and supporting papers
     and (b) the Court’s Order setting the date and time for the default
     judgment hearing.

                                       2
                                                          Revised: July 17, 2020


7.   Prior to the hearing date, Plaintiff must file on ECF proof of service in the
     manner and by the date specified by the Court’s Order setting the default
     judgment hearing.



8.   Prior to the return date, Plaintiff must take the proposed judgment,
     separately backed, to the Orders and Judgments Clerk for the Clerk’s
     approval. The proposed judgment, including all damage and interest
     calculations, must be approved by the Clerk prior to the conference and
     then brought to the conference for the Judge’s signature.




                                       3
